Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Kasumi (JP2010163144A) and JP59220405, fail to properly disclose or suggest a connecting portion of the tread portion and at least one of the pair of the sidewall portions is provided with a plurality of protruding portions each protruding outwardly in a tyre axial direction beyond an adjacent portion of a ground contacting surface of the tread portion, and each of the protruding portions has a rib shape elongated in the tyre circumferential direction, is formed over the entire distance between the spaces adjacent to each other, and has a circumferential length longer than each space; and each of the protruding portions has a radially outer surface extending separately from the adjacent portion of the ground contacting surface of the tread portion, and a radially inner surface opposing the radially outer surface, the radially inner surface extending separately from one of the at least one of the sidewall portions. Claims 2-5 and 7-20 are dependent on claim 1, and hence allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754              
                                                                                                                                                                                          /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743